                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       19-12657
                                             )
VICTOR ZAVALETA,                             )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: COX

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
MO Marshall, Chapter 13 Trustee: ecf@55chapter13.com

To the following persons or entities who have been served via U.S. Mail: See attached list.

    PLEASE TAKE NOTICE that on June 14, 2021, at 9:00 A.M., I will appear before the
  Honorable Judge COX, or any judge sitting in that judge’s place, and present the Motion to
 Extend Time For Debtor To File A Claim On Behalf Of Creditor (Claim No. 8), a copy of
                                   which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 273 2896 and the password is
778135. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before May 24, 2021, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: May 24, 2021                      /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Victor Zavaleta                                    Capital One Auto Finance, a division of
1807 N. Karlov Ave. Apt. 2                         Capital One
Chicago, IL 60639                                  4515 N Santa Fe Ave. Dept. APS
                                                   Oklahoma City, OK 73118
David M. Katinsky
Chief, CTS-Northern                                National Collegiate Student Loan Trust
Tax Division (DOJ)                                 2007-4
PO Box 55                                          PO Box 4275
Ben Franklin Station                               Norcross, GA 30091
Washington, DC 20044
                                                   U.S. Department of Education
United States Attorney                             c/o FedLoan Servicing
Civil Process Clerk                                P.O. Box 69184
219 S. Dearborn St. Room 500                       Harrisburg, PA 17106-9184
Chicago, IL 60604
                                                   Quantum3 Group LLC as agent for
Internal Revenue Service                           Comenity Capital Bank
PO Box 7346                                        PO Box 788
Philadelphia, PA 19101                             Kirkland, WA 98083-0788

City Of Chicago Department of Finance              Home Credit LLC
C/O Arnold Scott Harris P.C.                       6240 Sprint Parkway
111 W Jackson Blvd Suite 600                       Overland Park, KS 66211
Chicago, IL 60604
                                                   Lotsu Digestive Health & Nutrition Center
                                                   840-842 W. Adams St.
                                                   Chicago, IL 60607
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                        )       19-12657
                                              )
VICTOR ZAVALETA,                              )       Chapter 13
                                              )
                       Debtor.                )       Hon. Judge: COX

  MOTION TO EXTEND TIME FOR DEBTOR TO FILE A CLAIM ON BEHALF OF
                      CREDITOR (CLAIM NO. 8)

         NOW COMES, the Debtor, Victor Zavaleta, by and through his attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On May 1, 2019, the Debtor filed a voluntary petition for relief pursuant to Chapter 13 under

   Title 11 USC, and the Chapter 13 plan was confirmed on July 22, 2019. MO Marshall is the

   appointed Trustee in this case.

3. The Debtor’s confirmed Chapter 13 plan provides for payments of $675.00 for 60 months,

   with payments to the General Unsecured Creditors of not less than 10% of their allowed

   claims.

4. Debtor was recently notified of a change in his tax liability for 2018, resulting in the Debtor

   owing a debt to the Internal Revenue Service.

5. The deadline for filing a proof of claim was Jul 10, 2019, for all creditors except

   governmental units, and October 28, 2019, for governmental units. The time for the Debtor

   to file a proof of claim pursuant to Bankruptcy Rule 3004 has expired.

6. The Debtor owes the IRS $2,244.00, as unsecured, priority debt.

7. The Debtor intends that the debt owed to the IRS be paid through his Chapter 13 plan, and

   desires to file a claim on behalf of said creditor to provide for that payment.
8. The Debtor further seeks that payment under the claim for said creditor be allowed and the

   time to file claims to be extended.

9. Payment of the debt owed to said creditor will not render the Debtor’s Chapter 13 plan

   unfeasible, and will not unfairly impair the rights of the other creditors of the Debtor.

10. The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.



       WHEREFORE, the Debtor, Victor Zavaleta, prays that this Honorable Court enter an

Order to Extend Time for Debtor to File a Claim on Behalf of Creditor, and for other such relief

as the Court deems fair and proper.

                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415
                                                     Attorney for the Debtor

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, Il 60090
847/ 520-8100
rbansfield@davidmsiegel.com
